           Case 1:19-cr-00098-DAD-SKO Document 35 Filed 09/03/20 Page 1 of 2


 1   David V. Balakian, SBN 166749
     BALAKIAN LAW OFFICES
 2
     1060 Fulton Street, Suite 810
 3   Fresno, CA 93721
     Tel. (559) 495-1558
 4   Fax. (559) 495-1004
 5
     davidbalakian@sbcglobal.net

 6   Attorney for Defendant, FREDICENDER CASTREJON
 7

 8                                UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                      ) Case No.: 1:19 CR 00098 DAD SKO
12                                                  )
                                                    ) EX PARTE APPLICATION FOR ORDER
13                           Plaintiff,             ) EXONERATING BOND;ORDER
                                                    )
14   vs.                                            )
                                                    )
15
     FREDICENDER CASTREJON,                         )
                                                    )
16                                                  )
                             Defendant.
17

18

19          Defendant, FREDICENDER CASTREJON, by and through his attorney of record, David

20   Balakian, hereby requests an order exonerating the outstanding bond in this action and that his

21   passport be returned.
22          On March 13, 2020, at the change of plea hearing, Defendant was remanded into custody.
23          Defendant requests the bond be exonerated and his passport be returned.
24

25
            Dated: September 2, 2020                     /s/ DAVID BALAKIAN
26                                                       David Balakian,
                                                         Attorney for Defendant,
27                                                       FREDICENDER CASTREJON
28



                     EX PARTE APPLICATION FOR ORDER EXONERATING BOND;ORDER - 1
           Case 1:19-cr-00098-DAD-SKO Document 35 Filed 09/03/20 Page 2 of 2


 1                                             ORDER
 2          It appearing that defendant has been remanded into custody in Case Number 1:19 CR
 3   00098 DAD SKO, bail is hereby ordered exonerated and the passport be returned.
 4

 5
            IT IS SO ORDERED.
 6

 7                        Dated:    September 2, 2020
                                                    UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                     EX PARTE APPLICATION FOR ORDER EXONERATING BOND;ORDER - 2
